Exhibit 10.6


Form for Persons with Employment Agreements




CASELLA WASTE SYSTEMS, INC.
INCENTIVE STOCK OPTION AGREEMENT
Casella Waste Systems, Inc. (the “Company”) hereby grants the following stock
option pursuant to its 2016 Incentive Plan. The terms and conditions attached
hereto are also a part hereof.
Notice of Grant
Name of optionee (the “Participant”):
 
Grant Date:
 
Number of shares of the Company’s Class A Common Stock subject to this option
(“Shares”):
 
Option exercise price per Share:1
 
Number, if any, of Shares that vest immediately on the grant date:
 
Shares that are subject to vesting schedule:
 
Vesting Start Date:
 
Final Exercise Date:2
 

Vesting Schedule:
 
 
 
 
 
 
All vesting is dependent on the Participant remaining an Eligible Participant,
as provided herein.



This option satisfies in full all commitments that the Company has to the
Participant with respect to the issuance of stock, stock options or other equity
securities.
By accepting this Award, the Participant hereby (i) acknowledges that a copy of
the Plan and a copy of the Plan prospectus have been delivered to the
Participant and additional copies thereof are available upon request from the
Company’s Human Resources Department, (ii) acknowledges receipt of a copy of
this Notice of Grant and the terms and conditions attached hereto (collectively,
the “Agreement”) and accepts the Award subject to all the terms and conditions
of the Plan and the Agreement; (iii) represents that the Participant has read
and understands the Plan, the Plan prospectus and the Agreement, and (iv)
acknowledges that there are tax consequences related to the Award and that the
Participant should consult a tax advisor to determine his or her actual tax
consequences.
Electronic acceptance of this Award pursuant to the Company’s instructions to
Participant (including through an online acceptance process managed by the
Company’s agent) is acceptable.
 
CASELLA WASTE SYSTEMS, INC.
                                       
Signature of Participant
 
                                       
Street Address
By:                                      
Name of Officer
Title:
                                       
City/State/Zip Code



1 This must be at least 100% of the fair market value of the Common Stock on the
date of grant (or 110% in the case of a Participant that owns more than 10% of
the total combined voting power of all classes of stock of the Company or its
parent or subsidiary (a “10% Shareholder”)) for the option to qualify as an
incentive stock option (an “ISO”) under Section 422 of the Code.
2 The Final Exercise Date must be no more than 10 years (5 years in the case of
a 10% Shareholder) from the date of grant for the option to qualify as an
ISO. The correct approach to calculate the final exercise date is to use the day
immediately prior to the date ten years out from the date of the stock option
award grant (5 years in the case of a 10% stockholder). For example, an award
granted to someone on August 1, 2016 would expire on July 31, 2026 (not on
August 1, 2026).

--------------------------------------------------------------------------------




CASELLA WASTE SYSTEMS, INC.
Incentive Stock Option Agreement
Incorporated Terms and Conditions
1.
Grant of Option.

This Agreement evidences the grant by the Company on the grant date (the “Grant
Date”) set forth in the Notice of Grant that forms part of this Agreement (the
“Notice of Grant”) to the Participant of an option to purchase, in whole or in
part, on the terms provided herein and in the Company’s 2016 Incentive Plan (the
“Plan”), the number of Shares set forth in the Notice of Grant of Class A Common
Stock, $0.01 par value per share, of the Company (“Common Stock”) at the
exercise price per Share set forth in the Notice of Grant. Unless earlier
terminated, this option shall expire at 5:00 p.m., Eastern time, on the Final
Exercise Date set forth in the Notice of Grant (the “Final Exercise Date”).
It is intended that the option evidenced by this Agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”) to the maximum
extent permitted by law. Except as otherwise indicated by the context, the term
“Participant”, as used in this option, shall be deemed to include any person who
acquires the right to exercise this option validly under its terms.
2.
Vesting Schedule.

(a)    This option is exercisable in accordance with the vesting schedule set
forth in the Notice of Grant. This option shall expire upon, and will not be
exercisable after, the Final Exercise Date. The right of exercise shall be
cumulative so that to the extent the option is not exercised in any period to
the maximum extent permissible it shall continue to be exercisable, in whole or
in part, with respect to all Shares which are then exercisable until the earlier
of the Final Exercise Date or the termination of this option under Section 3
hereof or the Plan.
(b)    If the Participant ceases to be an employee, officer or director of, or
consultant or advisor to, the Company or any parent or subsidiary of the Company
as defined in Section 424(e) or (f) of the Code (an “Eligible Participant”) as a
result of the Participant’s (i) death, (ii) Disability, or (iii) termination of
employment by the Company without Cause or by the Participant for Good Reason
(does not apply to voluntarily termination of employment by Participant), this
option shall become immediately exercisable as to all of the Shares subject to
this option, effective as of such cessation. The Participant shall only be
entitled to exercise this option following such cessation as provided in Section
3 below.
(c)    For purposes of this Agreement:
(1)    “Cause” shall have the meaning set forth in the Plan, provided, however,
that if the Participant is party to any employment, severance or other agreement
with the Company (any such agreement, an “Employment Agreement”) that contains a
definition of “cause,” the meaning ascribed to such term in such Employment
Agreement shall apply for purposes of this Agreement.
(2)    “Disability” or “Disabled” shall have the meaning provided under Treasury
Regulation Section 1.409A-3(i)(4)(i) and (iii).


- 2 -



--------------------------------------------------------------------------------




(3)    “Good Reason” shall mean (A) a material reduction in the Participant’s
base compensation; or (B) a requirement that the Participant relocate to, or
perform his or her principal job functions at, an office that is more than 100
miles from the office at which the Participant was previously performing his or
her principal job functions; provided, however, that no such event shall
constitute Good Reason unless (X) the Participant gives the Company a written
notice of termination for Good Reason not more than 100 days after the initial
existence of the condition, (Y) the grounds for termination (if susceptible to
correction) are not corrected by the Company within 30 days of its receipt of
such notice and (Z) the Participant’s termination occurs within 180 days
following the Company’s receipt of such notice, and further provided that if the
Participant is party to an Employment Agreement that contains a definition of
“good reason,” the meaning ascribed to such term in such Employment Agreement
shall apply for purposes of this Agreement.
3.
Exercise of Option.

(a)    Form of Exercise. Each election to exercise this option shall be in
writing in the form of the Notice of Exercise attached as Exhibit A (or in such
other form as may be provided by the Company), signed by the Participant, and
received by the Company at its principal office, accompanied by this Agreement,
and payment in full in the manner provided in the Plan, including:
(1)    in cash or by check, payable to the order of the Company;
(2)    by delivery of an irrevocable and unconditional undertaking by a
credit-worthy broker to deliver promptly to the Company sufficient funds to pay
the exercise price, or delivery by the Participant to the Company of a copy of
irrevocable and unconditional instructions to a credit-worthy broker to deliver
promptly to the Company cash or a check sufficient to pay the exercise price, or
by delivery of shares of Common Stock owned by the Participant valued at their
fair market value (valued in the manner determined by (or in a manner approved
by) the Board of Directors of the Company (the “Board”), which Common Stock was
owned by the Participant at least six months prior to such delivery; or
(3)    any combination of the above permitted forms of payment.
The Participant may purchase less than the number of Shares covered hereby,
provided that no partial exercise of this option may be for any fractional
Share.
(b)    Continuous Relationship with the Company Required. Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an Eligible Participant.
(c)    Termination of Relationship with the Company. If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation. Notwithstanding the foregoing, if the Participant, prior to the Final
Exercise Date, violates the restrictive covenants (including, without
limitation, the non-competition, non-solicitation, or confidentiality
provisions) of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this option shall terminate immediately upon such violation.


- 3 -



--------------------------------------------------------------------------------




(d)    Exercise Period Upon Death or Disability. If the Participant dies or
becomes Disabled prior to the Final Exercise Date while he or she is an Eligible
Participant and the Company has not terminated such relationship for Cause as
specified in paragraph (e) below, this option shall be exercisable, within the
period of one year following the date of death or Disability of the Participant,
by the Participant (or in the case of death by an authorized transferee),
provided that this option shall be exercisable only to the extent that this
option was exercisable by the Participant on the date of his or her death or
Disability, and further provided that this option shall not be exercisable after
the Final Exercise Date.
(e)    Discharge for Cause. If the Participant, prior to the Final Exercise
Date, is discharged by the Company for Cause, the right to exercise this option
shall terminate immediately upon the effective date of such discharge. The
Participant shall be considered to have been discharged for Cause if the Company
determines, within 30 days after the Participant’s resignation, that discharge
for cause was warranted.
4.
Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option. Such withholding taxes
may be satisfied, at the discretion of the Board, by the withholding of Shares
of Common Stock of the Company.
5.
Nontransferability of Option.

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.
6.
Disqualifying Disposition.

If the Participant disposes of Shares acquired upon exercise of this option
within two years from the Grant Date or one year after such Shares were acquired
pursuant to exercise of this option, the Participant shall notify the Company in
writing of such disposition.
7.
Provisions of the Plan.

This option is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this option.
8.
Electronic Delivery.

The Company may, in its sole discretion, decide to deliver any documents related
to this option and participation in the Plan or future options that may be
awarded under the Plan by electronic means or to request the Participant’s
consent to participate in the Plan by electronic means. The Participant hereby
consents to receive such documents by electronic delivery and, if requested, to
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third party designated by
the Company.




- 4 -



--------------------------------------------------------------------------------





EXHIBIT A


NOTICE OF STOCK OPTION EXERCISE
Date: ____________3 
Casella Waste Systems, Inc.
25 Greens Hill Lane
Rutland, Vermont 05701
Attention: Corporate Secretary
Dear Sir or Madam:
I am the holder of an Incentive Stock Option granted to me under the Casella
Waste Systems, Inc. (the “Company”) 2016 Incentive Plan on __________4 for the
purchase of __________5 shares of Class A Common Stock of the Company at a
purchase price of $__________6 per share.
I hereby exercise my option to purchase _________7 shares of Class A Common
Stock (the “Shares”), for which I have enclosed __________8 in the amount of
________9. Please register my stock certificate as follows:
Name(s):
_______________________10
 
_______________________
Address:
_______________________
Tax I.D. #:
_______________________11



Very truly yours,
_____________________________
(Signature)





3 Enter the date of exercise.
4 Enter the date of grant.
5 Enter the total number of shares of Common Stock for which the option was
granted.
6 Enter the option exercise price per share of Common Stock.
7 Enter the number of shares of Common Stock to be purchased upon exercise of
all or part of the option.
8 Enter “cash”, “personal check” or if permitted by the option or Plan, “stock
certificates No. XXXX and XXXX,” as applicable.
9 Enter the dollar amount (price per share of Common Stock times the number of
shares of Common Stock to be purchased), or the number of shares tendered. Fair
market value of shares tendered, together with cash or check, must cover the
purchase price of the shares issued upon exercise.
10 Enter name(s) to appear on stock certificate: (a) your name only; (b) your
name and other name (i.e., John Doe and Jane Doe, Joint Tenants With Right of
Survivorship); or (c) in the case of a nonstatutory option only, a child’s name,
with you as custodian (i.e., Jane Doe, Custodian for Tommy Doe). Note: There may
be income and/or gift tax consequences of registering shares in a child’s name.
11 Social Security Number of Holder(s).
- 5 -

